 

Exhibit 10.1



 

Execution Version

 

AMENDMENT NO. 2 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of December 23, 2016, by and among PHIBRO ANIMAL HEALTH CORPORATION, a Delaware
corporation, as the Borrower (the “Borrower”), BANK OF AMERICA, N.A., as
Administrative Agent and a Lender (“Bank of America”) and the other Required
Revolving Credit Lenders party hereto.

 

RECITALS

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of April 16,
2014, among the Borrower, Bank of America, as Administrative Agent, Collateral
Agent and L/C Issuer, and each lender from time to time party thereto, as
amended by Amendment No. 1, dated as of January 19, 2016 by and among the
Borrower, Bank of America and Coöperatieve Rabobank U.A., New York Branch (f.k.a
Coöperatieve Centrale Raiffeisen-Boerenleenbank, B.A., “Rabobank Nederland,” New
York Branch) (“Rabobank”) (such Credit Agreement as amended by the Amendment No.
1, the “Original Credit Agreement”, and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
(capitalized terms used but not defined herein having the meaning provided in
the Credit Agreement);

 

WHEREAS, the parties hereto intend to effect the amendments set forth herein
pursuant to Section 10.01 of the Original Credit Agreement;

 

NOW, THEREFORE, in order to carry out their intent as expressed above and in
consideration of the mutual agreements hereinafter contained, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.           Credit Agreement Amendments. Effective as of the Amendment
Effective Date (as defined in Section 2 below), the Original Credit Agreement is
hereby amended as follows:

 

(a)        The definition of “Applicable Rate” in Section 1.01 is hereby amended
by replacing clause (b)(ii) thereof in its entirety with the following:

 

(ii) thereafter (x) prior to the Amendment No. 2 Effective Date (I) for
Eurodollar Rate Loans that are Revolving Credit Loans and Letter of Credit Fees,
2.75%, (II) for Base Rate Loans that are Revolving Credit Loans, 1.75% and (III)
for Revolving Credit Loans that are LIBOR Daily Floating Rate Loans, 2.75%, it
being understood that such rates represent the Applicable Rate in effect
immediately prior to the Amendment No. 2 Effective Date and (y) on or after the
Amendment No. 2 Effective Date, in connection with Revolving Credit Loans and
Letter of Credit Fees, the percentages per annum set forth in the table below,
based upon the First Lien Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(a):

 

 

 

  



 

Applicable Rate

 

Pricing
Level  First Lien Net
Leverage Ratio            Letter of
Credit Fees             Base Rate for
Revolving Loans            

Eurodollar Rate for
Revolving Loans

             LIBOR Daily
Floating Rate Loans  I  ≥ 2.75:1.00   2.75%    2.00%    3.00%   3.00% II  ≥
2.50:1.00 and <2.75:1.00   2.50%    1.75%    2.75%   2.75% III  <2.50:1.00 
 2.50%    1.50%    2.50%   2.50%

 

(b)        Section 1.01 is hereby amended by inserting the following new
definitions in their correct alphabetical order:

 

“Amendment No. 2” means that certain Amendment No. 2 to this Agreement, dated as
of December 23, 2016, among, inter alia, the Borrower, Bank of America and
Rabobank.

 

“Amendment No. 2 Effective Date” means the “Amendment Effective Date” as defined
in Amendment No. 2.

 

2.        Amendment Effective Date. The Amendment Effective Date shall be the
first date on which each condition set forth below is satisfied or waived:

 

(a)        The Administrative Agent (or its counsel) shall have received duly
executed counterparts of this Amendment from the Borrower and the Required
Revolving Credit Lenders.

 

(b)        The representations and warranties of each Loan Party contained in
Article V of the Credit Agreement, this Amendment or any other Loan Document
shall be true and correct in all respects or, in the case of such
representations and warranties which are not otherwise subject to a materiality
qualification in accordance with its terms, shall be correct in all material
respects, in each case on and as of the Amendment Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date.

 

(c)        No Default shall exist before, or would result from the consummation
of the transactions contemplated herein.

 

(d)        The Administrative Agent shall have received a certificate, dated the
Amendment Effective Date and signed by a Responsible Officer of the

 

 2 

 

  

Borrower, confirming compliance with the conditions precedent set forth in
paragraphs (b) and (c) above.

 

(e)        The Borrower shall have paid (or caused to be paid) all reasonable
and documented or invoiced out-of-pocket costs of the Administrative Agent and
expenses due and payable under the Credit Agreement or the Fee Letter.

 

3.        Representations and Warranties. By its execution of this Amendment,
the Borrower hereby represents and warrants that:

 

(a)        The execution, delivery and performance by each Loan Party of this
Amendment and the Affirmation of Guaranty to which such Person is a party, and
the consummation of the lending transactions contemplated hereunder and
thereunder, are within such Loan Party’s corporate or other powers, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents, (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than under the Loan
Documents), or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any material
Law; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clause (b)(i), to the extent that
such conflict, breach, contravention or payment could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)        No approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Amendment, the Credit
Agreement or the Affirmation of Guaranty, or for the consummation of the lending
transactions contemplated hereunder and thereunder, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties from and after the Closing Date, (ii) the
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect, (iii) approvals, consents, exceptions, authorization, action, notice or
filing under securities laws and (iv) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(c)        Each of this Amendment and the Affirmation of Guaranty has been duly
executed and delivered by each Loan Party that is party thereto. Each of the
Credit Agreement (as amended by this Amendment) and Guaranties (as

 

 3 

 

  

reaffirmed by the Affirmation of Guaranty) constitutes a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party hereto or thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

 

4.        Interpretation. Upon the effectiveness of this Amendment, (i) each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement,” “thereunder,”
“thereof,” “therein” or words of like import referring to the Credit Agreement,
shall mean and be a reference to the Credit Agreement as amended hereby; and
(ii) references in any Loan Document to any section or schedule being amended
hereby shall mean and be a reference to such section or schedule as amended
hereby.

 

5.        Full Force and Effect. Except as specifically amended herein, the
Credit Agreement and all other Loan Documents are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed.

 

6.        Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment
electronically shall be effective as delivery of a manually executed counterpart
of this Amendment.

 

7.        Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED THEREIN).

 

8.        Reaffirmation. The Borrower hereby confirms that the existing security
interests granted by the Borrower and other Loan Parties in favor of the Secured
Parties pursuant to the Loan Documents in the Collateral described therein shall
continue to secure the obligations of the Loan Parties under the Credit
Agreement and the other Loan Documents as and to the extent provided in the Loan
Documents.

 

9.        Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

10.        Loan Document. On and after the Amendment Effective Date, this
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and other Loan Documents.

 

[Signature Pages to Follow]

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  PHIBRO ANIMAL HEALTH CORPORATION,
as the Borrower       By: /s/ David C. Storbeck     Name:  David C. Storbeck    
Title:    Vice President, Finance and Treasurer

 

[Signature Page to Phibro Amendment No. 2 to the Credit Agreement]

 

 

 

 

  BANK OF AMERICA, N.A.
as Administrative Agent and Lender       By: /s/ William P. Warren    
Name:  William P. Warren     Title:    Senior Vice President

 

  COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH (FORMERLY KNOWN AS COÖPERATIEVE
CENTRALE RAIFFEISEN BOERENLEENBANK, B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH)
as Lender       By: /s/ Michalene Donegan     Name:  Michalene Donegan    
Title:    Executive Director       By: /s/ Stewart Kalish     Name:  Stewart
Kalish     Title:    Executive Director

 

[Signature Page to Phibro Amendment No. 2 to the Credit Agreement]

 



 

 